REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving a communication apparatus, comprising: a fade avoidance rate calculator configured to calculate, from a time variation in communication quality information and a transmission pattern in transmitting a communication packet repeatedly, a fade avoidance rate of a probability that the communication packet lies outside a fade duration, with respect to each transmission pattern; a throughput calculator configured to calculate, from the transmission pattern and the fade avoidance rate, a throughput of the communication packet with respect to each transmission pattern; a transmission pattern determination section configured to determine an optimum transmission pattern, of the transmission pattern, by which the throughput is maximized; a repeated transmission number/interval selector configured to select a combination of number of times of repeated transmission and a repeated transmission interval of the communication packet, and a transmission pattern generator configured to generate the transmission pattern based on the combination, wherein the fade avoidance rate calculator calculates the fade avoidance rate with respect to each combination, the throughput calculator calculates, from the number of times of repeated transmission and the fade avoidance rate, the throughput of the communication packet with respect to each combination, and the transmission pattern determination section determines the optimum transmission pattern based on an optimum combination, of the combination, by which the throughput is maximized, among other claim limitations, are non-obvious over the prior art. The closest prior art of record Peach teaches methods for improving packet loss due to fast optical power fades in an FSO communication link but does not teach a fade avoidance rate of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415